Third District Court of Appeal
                               State of Florida

                          Opinion filed July 13, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1985
                       Lower Tribunal No. 18-23308
                          ________________


                       The Avael Law Firm, PLLC,
                               Appellant,

                                     vs.

                          Sarina Sechrist, et al.,
                                Appellees.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Charles K. Johnson, Judge.


     Twig, Trade, & Tribunal, PLLC, and Morgan L. Weinstein (Fort
Lauderdale), for appellant.

     Kai P. Thompson, P.A., and Kai P. Thompson, for appellees.


Before EMAS, SCALES and BOKOR, JJ.

     SCALES, J.
        Appellant The Avael Law Firm, PLCC (“the law firm”), the impleaded

defendant below, appeals the trial court’s September 27, 2021 non-final

order denying its motion to vacate or reconsider the court’s December 3,

2019 non-final order that had granted the judgment creditors’1 motion to

commence proceedings supplementary 2 and to implead the law firm as a

third party. Because we lack appellate jurisdiction to review any aspect of

the challenged September 27, 2021 order, we sua sponte dismiss the

appeal.

        I.    RELEVANT FACTS AND PROCEDURAL BACKGROUND

        On October 8, 2018, the judgment creditors obtained a money

judgment against the defendants below, Julio Avael and Motivational

Coaches of America, Inc. d/b/a MCUSA, Inc. During post-judgment

discovery, the judgment creditors learned that, in April 2019, Avael and his

wife had sold a parcel of real property and transferred proceeds from the

sale to the law firm, which is owned and operated by Avael’s wife. The

judgment creditors then filed an ex parte motion to commence proceedings

supplementary and to implead the law firm as a third party (“the impleader


1
 The judgment creditors are appellees Sarina Sechrist, Vincent Osborne,
Margaret Tasayco, Michael Cure, Cristina Serrano and Eva Bryant.
2
    See § 56.29, Fla. Stat. (2019).


                                      2
motion”). On December 3, 2019, the trial court entered an order granting the

impleader motion and directing the law firm to respond to the judgment

creditors’ impleader action within thirty days after being served (“the

impleader order”).

      On February 20, 2020, the judgment creditors served process on the

law firm. On March 6, 2020, the law firm moved to quash service of process,

arguing, in part, that service did not comply with section 56.29 of the Florida

Statutes. On October 13, 2020, the trial court entered a non-final order

denying the law firm’s motion to quash.

      The law firm chose not to appeal the October 13, 2020 non-final order,

though it could have done so. See Fla. R. App. P. 9.130(a)(3)(C)(i);

Fundamental Long Term Care Holdings, LLC v. Estate of Jackson ex rel.

Jackson-Platts, 110 So. 3d 6, 7 (Fla. 2d DCA 2012) (recognizing that

Florida’s appellate courts have jurisdiction to review non-final orders in

proceedings supplementary that determine personal jurisdiction over an

impleaded third party). Instead, citing only to Florida Rule of Civil Procedure

1.540(b), the law firm filed below its December 3, 2020 “Motion to Vacate or

Reconsider” the December 3, 2019 impleader order (“vacatur motion”). The

vacatur motion argued, once again, that service did not comply with section

56.29. In addition, the vacatur motion argued that the trial court had entered



                                      3
the impleader order in error because the judgment creditors’ impleader

motion and supporting affidavit purportedly failed to sufficiently identify the

property in the law firm’s possession that was available to satisfy the

judgment.

      Following an evidentiary hearing on the vacatur motion, the trial court

entered the challenged September 27, 2021 non-final order denying the

vacatur motion in its entirety. On October 5, 2021, the law firm filed a notice

of appeal in this Court seeking appellate review of the challenged order. 3

      II.   ANALYSIS

      We lack appellate jurisdiction to review the challenged order for

several reasons. First, to the extent that the law firm characterized its vacatur

motion as a rule 1.540(b) motion below, the motion was unauthorized.



3
  Prior to the law firm’s submission of its initial brief, this Court issued an
order directing the law firm to show cause why the instant appeal should not
be dismissed as one taken from a non-final, non-appealable order. In its
response, the law firm claimed that the challenged non-final order was
appealable under Florida Rule of Appellate Procedure 9.130(a)(3)(C)(i)
because it purportedly “determine[s] . . . the jurisdiction of the person.”
Because the Court discharged its show cause order without an opinion, the
merits panel may now revisit the jurisdiction question herein. See State v.
Bryant, 901 So. 2d 381, 382 (Fla. 3d DCA 2005) (“Under this court’s long-
standing practice, an order which denies a motion to dismiss the appeal
without opinion is an interlocutory ruling which may be revisited by the merits
panel.”).




                                       4
“While, in 2019, the Florida Supreme Court amended rule 1.540(b) to clarify

that motions filed under the rule could be directed toward ‘orders,’ as well as

toward ‘judgments’ and ‘decrees,’ our Supreme Court plainly indicated that

the rule is applicable to seek vacatur of orders that are final.” Lawrence v.

Marina Tower of Turnberry Isle Condo. Ass’n, Inc., 323 So. 3d 271, 272-73

(Fla. 3d DCA 2021) (citation omitted). Here, the law firm’s vacatur motion

was directed at the trial court’s impleader order that was plainly a non-final

order. See Fundamental Long Term Care Holdings, LLC, 110 So. 3d at 7.

Therefore, not only was the vacatur motion not cognizable under rule

1.540(b), but we also lack appellate jurisdiction to review the challenged

order adjudicating it. See Lawrence, 323 So. 3d at 273.

      Next, to the extent the trial court treated the vacatur motion as one

seeking “reconsideration” of the trial court’s non-final impleader order, the

challenged order is still not reviewable by this Court. “Motions for

‘reconsideration’ apply to nonfinal, interlocutory orders, and are based on a

trial court’s ‘inherent authority to reconsider and, if deemed appropriate, alter

or retract any of its nonfinal rulings prior to entry of the final judgment or order

terminating an action . . . .’” Seigler v. Bell, 148 So. 3d 473, 478-79 (Fla. 5th

DCA 2014) (quoting Silvestrone v. Edell, 721 So. 2d 1173, 1175 (Fla. 1998)

(citations omitted)). Importantly, “a motion for . . . reconsideration does not



                                         5
toll the time for filing an appeal from a non-final order reviewable pursuant to

the provisions of Florida Rule of Appellate Procedure 9.130.” Lovelace v.

Lovelace, 124 So. 3d 447, 447 (Fla. 1st DCA 2013). 4 Moreover, “an order

that simply denies a motion for reconsideration . . . of an underlying non-final

order . . . is not in itself an appealable order.” See Samara v. Tenet Fla.

Physician Servs., LLC, 317 So. 3d 187, 189 (Fla. 3d DCA 2021) (quoting

Agere Sys. Inc. v. All Am. Crating, Inc., 931 So. 2d 244, 245 (Fla. 5th DCA

2006)). Therefore, even if the vacatur motion is treated as a motion for

reconsideration of the impleader order, this Court lacks appellate jurisdiction

to review the challenged order denying the vacatur motion. 5




4
  Because the non-final impleader order merely impleaded the law firm as a
third party and did not otherwise determine personal jurisdictional, it was not
reviewable pursuant to rule 9.130. See Fundamental Long Term Care
Holdings, LLC, 110 So. 3d at 7 (distinguishing non-appealable, non-final
orders that merely implead a third party in proceedings supplementary from
appealable, non-final orders that deny a third party’s motion to dismiss the
proceedings supplementary on the basis of lack of personal jurisdiction).
5
  By contrast, motions for “rehearing” filed pursuant to Florida Rule of Civil
Procedure 1.530 apply only to final orders and “those orders that partake of
the character of a final judgment, i.e., orders that complete the judicial labor
on a portion of the cause.” Seigler, 148 So. 3d at 478 (quoting Francisco v.
Victoria Marine Shipping, Inc., 486 So. 2d 1386, 1390 (Fla. 3d DCA 1986)).
“[A] motion for rehearing directed to a non-final order . . . is not authorized
under the rules and does not toll the time for filing the notice of appeal” from
an appealable, non-final order. Deal v. Deal, 783 So. 2d 319, 321 (Fla. 5th
DCA 2001); Fla. R. App. P. 9.130(a)(5).

                                       6
        Finally, and in a similar vein, to the extent the trial court treated the

vacatur motion as one seeking “reconsideration” of the October 13, 2020

order denying the law firm’s motion to quash service of process – a non-final

order that, unlike the impleader order, was appealable under rule

9.130(a)(3)(C)(i) as one that “determine[d] . . . the jurisdiction of the person”6

– the vacatur motion did not toll the time for filing an appeal from the October

13, 2020 order. See Lovelace, 124 So. 3d at 447. Therefore, even if the

vacatur motion is treated as a motion for reconsideration of the trial court’s

October 13, 2020 order, this Court lacks appellate jurisdiction to review the

challenged order. See Samara, 317 So. 3d at 189; Cordero v. Washington

Mut. Bank, 241 So. 3d 967, 968 (Fla. 3d DCA 2018) (“An untimely appeal of

a prior order cannot be revived by obtaining a new order to the same effect

as the original and then filing the notice of appeal within thirty days of that

most recent order.”).

        III.   CONCLUSION

        Whether the law firm’s vacatur motion is treated as (i) a rule 1.540

motion directed at the impleader order, (ii) a motion for reconsideration

directed at the impleader order, or (iii) a motion for reconsideration directed

at the October 13, 2020 order denying the law firm’s motion to quash service


6
    See footnote 4, supra.

                                        7
of process, this Court lacks appellate jurisdiction to review the challenged

order denying the vacatur motion. Accordingly, we are compelled to dismiss

the appeal.

     Appeal dismissed.




                                     8